AMENDMENT NO. 2 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amendment No. 2 to the Amended and Restated Employment Agreement (this
“Amendment”), is dated as of August 13, 2009 and is entered into between
Endurance Specialty Holdings Ltd. (the “Company”), and Kenneth J. LeStrange (the
“Executive”).

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Employment Agreement, dated as of December 22, 2008, and Amendment No. 1 to such
Amended and Restated Employment Agreement, dated as of March 11, 2009 (as so
amended, the “Employment Agreement”) in order to embody the terms of the
Executive’s continued employment; and

 

WHEREAS, the Company and the Executive desire to further amend the Employment
Agreement in order to extend until July 1, 2010 the initial term of the
Employment Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Executive
hereby agree as follows:

 

1. Amendments. (a) Section 1.16 of the Employment Agreement is hereby deleted in
its entirety and the following new Section 1.16 is inserted in lieu thereof:

 

“1.16 “Term” shall mean the term of employment of the Executive with the
Company, which shall commence as of the date first written above and shall
continue to the earlier of (a) July 1, 2010 or (b) the Executive’s Date of
Separation from Service, and shall be subject to successive one year renewals in
accordance with Section 3.1.”

 

(b) Section 3.1 of the Employment Agreement is hereby deleted in its entirety
and the following new Section 3.1 is inserted in lieu thereof:

 

“3.1 Term. The employment of the Executive under this Agreement shall be for the
Term. The Term shall be extended for successive one-year periods as of each July
1st (each, a “Renewal Date”), commencing on July 1, 2010, unless, with respect
to any such Renewal Date, either party hereto gives the other party at least 90
days prior written notice of its election not to so extend the Term.”

 

2. Effective Date. This Amendment shall be effective as of the date first
written above.

 

3. Entire Agreement. The Employment Agreement, as amended by this Amendment,
constitutes the entire agreement and understanding between the Company and the
Executive with respect to the subject matter contained herein or therein, and
supersedes all prior agreements, negotiations, discussions, understandings, term
sheets, offering memorandums or letters of intent between the Company and the
Executive with respect to such subject matter. Each of the Company and the
Executive agrees that this Amendment is limited as specified and does not
constitute a modification, acceptance or waiver of any other provision of the
Employment Agreement or any other document or agreement. From and after the
effective date of this Amendment, all references in the Employment Agreement
shall be deemed to be references to

 

 

-1-

 



 

--------------------------------------------------------------------------------

the Employment Agreement as modified by this Amendment.

 

4. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

ENDURANCE SPECIALTY HOLDINGS LTD.

 

 

 

By:

/s/ John V. Del Col

Name:   John V. Del Col

 

Title:

General Counsel & Secretary

 

 

 

/s/ Kenneth J. LeStrange
Kenneth J. LeStrange

                                                                                                               

 

 

-2-

 



 

 